*492The High Court convened at the Courthouse in Fagatogo on Thursday May 11, 1933 at 9:00 a.m. to hear the above entitled case.
Presiding: Chief Justice E. C. JOHNSON, Associate Judge
PELE, Associate Judge MULI
Túfele, District Governor of Manua: I request the Court to please postpone this case as we would like to try and settle this case outside of court. Especially as I am the District Governor, I therefore request the Honorable Court if this case could be postponed and try to settle outside either among the parties concerned or before a Samoan commission.
Chief Justice: The Court would like to ask you a question, Túfele. Pisa of Olosega has filed for registration the matai name Gala and Moelupe has filed an objection. Do you represent either side in the case — just who do you represent or who are you interested in?
Túfele: I have no special interest in this case except as a District Governor I would like to see if this case could be settled outside of court for the benefit of the family in order that they may live in peace and happiness.
Chief Justice: Do you mean one family or both families?
Túfele: Both families.
Chief Justice: Moelupe stand up. You object to the registration of the name Gala by Pisa, do you think that there is any chance of arriving at a satisfactory conclusion of this case if it is postponed today?
*493Moelupe: There is no chance that I know of because I have already tried to settle this matter outside of Court but I have failed.
Chief Justice: Have you made an honest attempt to get together with Pisa’s family to try and settle it — how many times have you tried?
Moelupe: About two or three times I have made an attempt to Pisa to withdraw this case from Court but Pisa refused.
Chief Justice: Pisa, what have you to say about this, do you want the case contined? [sic]
Pisa: I would like to have the case tried.
Pele: We would rather see matai name cases settled outside.
Chief Justice: The Court would always rather see a matai name case settled among the people themselves but I want to remind you that this case was up for trial three weeks ago when Pisa came to see me in the movie pavilion and I warned him that he must make an attempt to try and settle the case outside. We must settle the cases sometimes. We have Pisa and Moelupe, the two parties to the case here who want to try the case but we have on the other hand Túfele who is the District Governor in Manua and who wants to postpone the case and try to settle it outside. It does not look now as if they will be able to settle this case. The Court will say this. The case will be continued once more if one of the parties will guarantee the cost of ten dollars in this case for bringing in the two district judges and preparing for the case. If this ten dollars is not guaranteed by anyone the case will go on this morning.
Pisa: As far as my side is concerned we would like to settle this case outside of court as District Governor Túfele suggested but there is no question of settling this case outside. Moelupe made one attempt but he was trying *494to settle this case in his favor which caused more argument, therefore we came before the court this morning and we think it is better to try the case.
Chief Justice: Is there anything else you want to say, Túfele? It appears that both parties are here with their witnesses and want to try the case and unless very good reason is shown we will have to go ahead and try the case.
Túfele: As I previously stated before the court I have no particular interest in this case except that I would like to see the parties settle this case outside of court, but I can see now that the parties now want to try the case and it is better for the court to try the case now.
Chief Justice: The court has a great regard for what Túfele says and would be very reluctant to try the case if he states that it should not be tried, but it now appears from his last statement that it is best to go ahead with the case. Pisa, will you take the stand?
This is the matai name case Gala. The registration of the name was filed by Pisa of Ofu and objection to the registration of this name has been made by Moelupe of Ofu. Before we proceed I surmise that it is almost unnecessary to remind the respective parties that you have a Judicial Commission that has been created to hear cases of this kind, that is, matai name and land cases. You find yourself before the High Court this morning and the High Court presumes that you have waived your right to go before the Judicial Commission. If you do not choose to take this case before your Commission the decision of this court will be absolutely final. You will have no appeal from the decision which the court will arrive at.
Proponent takes stand and is duly sworn.
Q. Pisa, are you represented by counsel?
A. Yes, Savali.
*495Q. Where do you live, Pisa?
A. Ofu.
Q. How long have you been living in Ofu ?
A. About three years.
Q. Where were you living before you went to Ofu?
A. InTutuila.
Q. Whereabouts in Tutuila?
A. Pagatogo.
Q. How long were you living in Fagatogo ?
A. About twenty years.
Q. How old are you ?
A. I think about twenty-seven.
Q. Are you a matai?
A. No.
Q. If you are not a matai are you a member of the Gala family?
A. The Gala family have chosen me to be the matai of the family.
Q. How many members are there in the Gala family? A. There are fifteen matais of the Gala family.
Q. How many people are in the family?
A. Two members.
Q. Is the Gala family a large or small family?
A. A large family.
Q. I want you to answer my question that I asked before as to whether you are a member of the Gala family.
A. No.
Q. Are you aware of the fact that the Fono has passed a mandate down to the court that only matais shall be selected by virture [sic] of their hereditary right.
A. I do.
Q. Who do decend [sic] from in the Gala family?
A. I descend from Seu.
*496Q. You say that the Gala family have gotten together and request that your name be posted for the name Gala.
A. Yes.
Q. How many members in that family supported your candidacy for the matai name Gala?
A. Thirteen.
Q. Are they men or women?
A. They are all matais.
Q. In other words there are fifteen matais in the Gala family.
A. No.
Q. You testify [sic] a few minutes ago that there were fifteen matais in the family. I want to find out now how many there are.
A. Two.
Q: Who is the chief matai?
A. Muasau.
Q. Is there a lesser matai in the family, what is his name, if there is.
A. Yes, Seu.
Q. Which name do you want, a chief matai name or the lesser matai name.
A. The name Gala which the family chose for me.
Q. Is the title that you aspired to a vacant title or is it held by some one else.
A. Vacant.
Q. Then you are going to be one of the lesser matais under Muasau.
A. Yes.
Q. Is Muasau living now?
A. Yes.
Q. Is Seu living?
A. Yes.
Q. Does [sic] Muasau and Seu support your candidacy?
A. Yes.
*497Q. You stated that the Gala family is a very large family — fifteen members who support your candidacy is not a third of the family, is it?
A. First the Muasau and Seu have met together.
Q. That is not the question. Pisa, you testified that the Gala family is a very large family and you only have fifteen people who supported your candidacy — how many people are there in the Gala family, can you tell us that?
A. Just two members.
Q. Who was the last holder of the matai name Gala ?
A.. GalaMagalei.
Q. Did you know GalaMagalei?
A. No.
Q. Who held the matai name Gala before Magalei?
A. If the court please I do not know the history of the family as I said I have only been living in Ofu for only a few years, but I have my counsel here Savali who can tell the history of the family.
Q. Do you think you could make a good matai — why did not Savali file the name for registration? Your counsel will have a chance to assist you after we have finished questioning you. Can you answer the question?
A. Gala Falemalu.
Q. Who held the name before Falemalu ?
A. Taatu.
Q. Who held the name before Taatu?
A. Mulivai.
Q. How does it happen that your memory has been so recently refreshed — you did not know it a minute ago.
A. My side have agreed Savali to make the story for the family.
Q. You are the candidate and you must be able to trace your own ancestry. I am afraid you are going to find yourself outside of court before long. Let me enlighten you Pisa, as to what principles the court uses in selecting a man *498for a matai name. They [sic] are three principles — the first one is, that, is the person who files for the name a true member of the family. That is the one we are principally interested in now because the court cannot see at the present time how you have any hereditary right to this title. The court will proceed. Your case has not been prejudiced in the least. The court is going to find out right now whether you have any connection with any other holders of the matai name Gala or any other matai name.
Seu: I request the court to permit Savali to give the court the history of the family as Pisa does not know much about the history of the name.
Chief Justice: Do you claim that your candidate Pisa is a direct descendant of a holder of the matai name Gala?
Seu: Pisa married a woman who descends from this name.
Chief Justice: We will give you a chance to testify on the stand later, Seu. Pisa, did you know Gala Magalei the last holder of the name?
A. No.
Q. Do you know how many years Gala Magalei held the title?
A. No.
Q. When did Magalei die?
A. I do not know.
Q. Who has held the title since Magalei died?
A. None.
Q. Do you know the relationship between Magalei and Falemalu?
A. No.
Q. Do you know the relationship between Falemalu and Taatu?
A. No.
*499Q. Do you know the relationship between Taatu and Mulivai?
A. No.
Q. Did you render any service to the matai Gala Magalei?
A. No.
Q. Who is your father?
A. TeoofUpolu.
Q. Did your father ever live in Ofu?
A. No.
Q. Do you know whether the lands that go with the name Gala are small lands or large lands?
A. I only heard that they have a lot of land of that name, but I do not know.
Q. In other words you do not know the boundaries of the land and belonging to that name ?
A. I do not know.
Q. You are proposing your name here to be the matai of the Gala family when you do not know where the lands are, you have no hereditary right, you do not know the descent between the other matais, in fact you know very little about it.
A. That is right.
Q. You nor your father ever planted any lands there?
A. That is right.
Q. You did not build any houses on the land ?
A. No.
Q. Have you ever been convicted of any crime, Pisa?
A. Yes, a long time ago.
Q. What was the crime?
A. It was a case between and my former wife, [sic]
Q. By all of the Samoan customs that exist do you honestly and conscientiously believe you have a right to this matai name Gala?
*500A. It is only through the consent of Seu and Muasau that chose me.
Q. Suppose Seu should come to me and say that he would like to have me the matai name Gala. I could not hold that name because I have no hereditary right to the name.
A. It was not only the consent of these two men for me to hold the matai name Gala but I claim I have a little right to this name through my marriage.
Pele: Why let Muasau and Seu chose [sic] you as a holder of this name Gala?
A. It is through there [sic] being satisfied as to my service rendered to them.
Q. Is that the only reason why Muasau and Seu want you to hold the name Gala, or is there another reason?
A. The other reason they know I married a woman of this family and have children by her.
Q. Your wife who is a woman of this family, who is her father?
A. Seu is the father of my wife.
Q. Is Seu a son of Gala?
A. Yes.
Q. What Gala was that?
A. Gala Taatu.
Q. Who is Gala Taatu’s father?
A. I do not know.
Chief Justice: You just testified that Seu’s father was Gala Taatu, is that correct?
A. Yes.
Q. Are you not aware of the fact that Tuiofu of Olosega married Vai who was a daughter of Taatu and it was their son who was named Seu? It is not the son of Taatu but the grandson. If you do not know, alright.
A. I do not know.
Muli: When Muasau and Seu want you to hold the name Gala did you notify the other party of this case?
*501A. Yes. Seu sent for them.
Q. Did they meet together?
A. No. Moelupe was not present in this meeting.
Q. How many meetings of the family that they have been trying to get together in your favor?
A. Three.
Q. Moelupe was not present in those meetings?
A. He was not present, he was invited to come to all these meetings but he did not come.
Chief Justice: Savali, the reason for the court taking Pisa as a witness was because it wanted to get his testimony as quick as possible. You can cross-examine and after you finish you can take the stand.
Savali: No questions.
Chief Justice: Do you want to get on the stand yourself?
A. Yes.
Q. Pisa, are you going to be responsible for and vouch for everything your counsel says?
A. Yes.
Q. Do you want to ask any questions Moelupe ?
Moelupe: I have a counsel.
Q. Does your counsel want to ask any questions? You do not have to ask them. If counsel representing Moelupe wants to cross-examine Pisa, then go ahead.
Utu: Do you know the piece of land which is known as the home of the name Gala in Ofu?
A. I do not know the boundaries of Gala’s land.
Chief Justice: Who has been cultivating the lands of Gala in the last few years ?
A. As I previously stated, I do not know.
Pele: The place where Gala is supposed to build a house and live are you living in that place now?
A. No.
*502No further questions, witness excused.
Q. Pisa, have you any other witnesses ?
A. Savali and Seu.
Witness takes stand and is duly sworn.
Chief Justice: Your name is Savali?
A. Yes.
Q. If you have a statement to make confine your statement to what you have seen with your own eyes and not what you have heard from the other people. Who prepared this list that you sent down here to our office?
A. I.
Q. This will be introduced into the evidence and marked exhibit “A”. Is that the statement that you are going to make now?
A. Yes.
Q. If that is all that you are going to say the court will briefly outline what it is and you will not have to testify to that.
A. Thank you.
Q. The court thanks you for preparing this information, whether it will cause you to win or lose. It wishes that every Samoan who brings a matai name into court would prepare one just like it. Is there anything else you want to say than what is contained in this paper.
A. No.
Q. Your [sic] are counsel representing Pisa who is a candidate for the matai name Gala. Pisa has testified that he was the son of Peo of Upolu. Pisa married Tuiloa.
A. That is correct.
Q. Tuiloa was the daughter of Tuiofu, was she not?
A. No.
Q. Tuiloa was the daughter of Seu ?
A. Yes.
Q. Seu was the son of Tuiofu ?
A. Yes.
*503Q. Tuiofu married Vai, did he not?
A. Yes.
Q. Vai was the daughter of Gala Muasau?
A. Daughter of Muasau Taatu.
Q. Tuiloa is a descendant of Gala Muasau Taatu?
A. Yes.
Q. Pisa married Tuiloa?
A. Yes.
Q. Pisa is not a descendant of the Gala family, is he?
A. That is right.
Q. Only Pisa’s wife is a descendant?
A. That is right.
Pele: Do you know the lands of the name Gala?
A. I know the two lands.
Q. Do you know the land in the village that the family lives?
A. Yes.
Q. What is living there now?
A. Moelupe’s family is living there now.
Q. How about the lands in the bush? Who is using those lands?
A. Used by Moelupe branch.
Q. Why is that Moelupe is using these lands and you are a descendant of the name Gala ?
A. Because these lands have always been used by Moelupe family and now at the present time we try to get these lands back from them.
Q. Is that the reason why you want Pisa to hold the name Gala in order to get the lands back?
A. Yes, we chose Pisa to hold the name Gala and we desire for him when he got the name to go and live on the land of Gala.
Q. Who was the last Gala?
A. Magalei.
Q. Does Magalei live on the lands of Gala?
*504A. No.
Q. Who was before him?
A. There was no other Gala.
Q. There was no other Gala before that?
A. GalaFuamalu.
Q. Was Fuamalu living on the lands of Gala ?
A. Yes.
Chief Justice: Who was your father, Savali?
A. Lape.
Q. Did he marry Faliloa?
A. Yes.
Q. Who was Lape’s father?
A. Gala Taatu.
Q. Therefore you are the grandson of a former holder of the name Gala?
A. Yes.
Q. Did Lupe ever hold the name Gala ?
A. No.
Q. The court then wonders how you chose Pisa to hold this title when he has no right, while you yourself are a grandson of a holder of the name.
A. It is because it was the consent of the descendants of this name that Pisa who is the cousin of one of the descendants should hold the name.
No further questions, the witness excused.
Chief Justice: Have you another witness Pisa?
A. Yes, Seu.
Witness takes stand and is duly sworn.
Q. Seu, you live in Ofu, do you not?
A. Yes.
Q. Who did you marry?
A. Latilua, who was the daughter of Liufau.
Q. How many children have you ?
A. Four.
Q. Is one of them named Tuiloa?
*505A. Yes, she is the younger one.
Q. Who did she marry?
A. Pisa.
Q. The candidate for the name Gala ?
A. Yes.
Q. Can you give us any more information than has been given us by Pisa and Savali? If you cannot give us anything new the court will take cognizance of the fact that what you are about to say will corroborate the testimony already given.
A. No additional new thing that I want.
Q. If there is nothing new the court will take Judicial notice that what you would give would substantiate the evidence by Pisa and Savali.
Moelupe: Is there a descendant of Gala Falemalu in my side?
A. Yes.
Q. Where does he live, in Of u?
A. He is living with Leui.
Q. Where does Gala Magalei come from?
A. Tau.
Q. Where was Gala Taatu living?
A. He lived in Lauf au.
No further questions, witness excused.
Chief Justice: You have no more witnesses, Pisa ?
A. No.
Q. Moelupe will you and your witnesses proceed.
Objector takes stand and is duly sworn.
Q. Where do you live Moelupe?
A. Ofu.
Q. How old are you?
A. Forty-one.
Q. Areyouamatai?
A. Yes.
Q. What is your matai name?
*506A. Moelupe.
Q. Are you going to give up this matai name and take the title Gala if the court awards it to you?
A. I do not want to be the holder of this name, but I filed this objection because these people have selected a candidate for the name.
Q. The court has assumed that you had a candidate or you were the candidate yourself. The court finds outs [sic] that you filed the objection because Pisa has no right to the name but then what is the court going to do. Are you cultivating the Gala lands now ?
A. Yes.
Q. By virtue of what right ?
A. Because I descend from Gala.
Q. Who has the pule sili of that land ?
A. Misa.
Q. Who is Misa?
A. I mean the name Misa, that is the holder of the name Misa has the pule sili of the land and the name Gala.
Q. Is Moelupe a matai or a lesser matai of the Gala family?
A. He is a matai of the Gala family.
Q. Is he a chief Matai or lesser matai ?
A. He is the matai sili.
Q. Is Misa living at the present time?
A. There is a holder of the name Misa.
Q. What is the connection with the name Misa and the holder of the name Gala ?
A. If the court will permit me to make the story.
Q. Go ahead.
A. Misa Alefua married with Tuumafua who was the daughter of Gala. They had three children, Misa Tuimalie, son, Agafala, daughter, and Misa Vaepapala, son. Agafala then married Mao. They had a son who was Puni. Puni then married with a Tongan woman who was Elisiva. *507They had a son who was Misa Poto. Misa Poto then married with Tufele’s daughter in Fitiuta. Her name was Fata. They had a son and that was me. That is my interest and claim to the name.
Q. The court has your genealogy all right but you say you are not a candidate for the name. The court has deposited in your hands the right to give some individual the right to hold the matai name Gala. We have only one candidate who wants the name, who is Pisa and Moelupe objects to that but has no candidate himself for the name.
Utu: The candidate of our side is Tunufai.
Chief Justice: Moelupe, why have you not mentioned Tunufai before?
Utu: Because our family did not select a candidate at that time but we filed the objection to this case and if we are going to win the case then we will go back home and select the man for the case.
Q. You have no business bringing this case into court until you have decided on who is going to hold the name. You are going to waste the court’s time and there will be no one appointed to the name and then you will have to come back into court for another day or two and increase your costs two or three times what it ordinarily should be.
Utu: Our family did not have any meeting in Tutuila but we only met now here in Tutuila and if the court will be willing to accept Tunufai.
Chief Justice: Moelupe, how many of your family are present here in court this morning?
A. Nine.
Q. How many have you in your family altogether ?
A. Lots of them — plenty.
Q. Do you think your entire family would be willing to accept Tunufai as the candidate for the name Gala?
*508A. Whoever myself and Utu agrees upon the whole family will agree.
Q. That does not sound any too well to the court. When you come into court this morning you did not have a candidate.
A. We had a talk and agreement with Utu before we came in court that our candidate was Tunufai.
Q. Tunufai, stand up. How old are you?
A. Thirty-three.
Muli: Who is taking care of the lands of the Gala in the village of Ofu?
A. Me.
Q. Are you living on land of Gala or land of Moelupe?
A. My sisters are living there on the Gala land, but I am living on another different land.
No further questions, witness excused.
Chief Justice: The Chief Justice has this observation to make after consultation with his associates. In the first place the Chief Justice and his associates are fully convinced that Pisa has no right, title, or interest in the name Gala, in that he is not a direct descendant of any of the Gala’s name. It is true that Tuiloa is a descendant of Gala, but Tuiloa is only Pisa’s wife. On the other hand we find Moelupe coming in here this morning merely objecting to Pisa’s registration of the name and having no candidate himself. Of record, there was no person claiming the title. Moelupe merely objected. The court asked if he was a matai and he said yes. The court asked if he would resign from the matai name Moelupe if given the name Gala, and he said no.
The court is not going to render a decision, that is if and when the case comes to trial again, the court is going to say this, that the question is going to stay in status quo, that is the person who is now cultivating the land can still cultivate *509it until another court action is brought. The court is not giving the title Gala to anyone. The court will reserve the right to give the name to the one it thinks has the best right.
The court recognizes that Savali is a grandson of a holder of the name Gala and why he should come in this morning and want Pisa to hold the name, I cannot understand. Savali appears to be a direct descendant of the name Gala.
The Court thereby assesses the costs as follows: $12.50 to be paid by Pisa, and $12.50 to be paid by Moelupe. Just remember the title Gala has not been given to a soul. When the candidate for the name Gala is proposed again remember that he must be a man who has descended from the title Gala and has served the family well. Select a good man to hold the name and the court will give the title to him. Therefore, this case is dismissed and only by virtue of a new petition being filed can this case be reopened.